Case: 15-60150      Document: 00513555341         Page: 1    Date Filed: 06/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60150
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 20, 2016
MARIE ANGE DOUX-BAHI,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A088 446 219


Before KING, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Marie Ange Doux-Bahi, a native and citizen of Ivory Coast, files a pro se
petition with this court for review of a decision of the Board of Immigration
Appeals (BIA) denying her motion for reconsideration of its order affirming an
immigration judge’s (IJ) decision dismissing her appeal and a motion to reopen
proceedings. On appeal, Doux-Bahi argues that the BIA abused its discretion
in denying her motions because (i) it overlooked certain facts in its dismissal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60150    Document: 00513555341       Page: 2   Date Filed: 06/20/2016


                                   No. 15-60150

of her appeal and (ii) the BIA failed to consider certain “new facts” and
“changed circumstances” that warrant relief. Doux-Bahi submitted several
articles and other published reports concerning the generally prevailing
conditions in Ivory Coast in support of her motion.
      “A motion to reopen is a form of procedural relief that asks the [BIA] to
change its decision in light of newly discovered evidence or a change in
circumstances since the hearing.” Dada v. Mukasey, 554 U.S. 1, 12 (2008)
(internal quotation marks and citation omitted). Such a motion should “state
the new facts that will be proven” at a hearing that would be held if the motion
were granted, and it should be “supported by affidavits or other evidentiary
material.” 8 C.F.R. § 1003.2(c)(1). A motion to reopen “shall not be granted
unless it appears to the [BIA] that evidence sought to be offered is material
and was not available and could not have been discovered or presented at the
former hearing.” § 1003.2(c)(1).
      “This Court reviews the denial of a motion to reopen under a highly
deferential abuse-of-discretion standard.” Barrios-Cantarero v. Holder, 772
F.3d 1019, 1021 (5th Cir. 2014) (internal quotation marks and citation
omitted). The BIA “abuses its discretion when it issues a decision that is
capricious, irrational, utterly without foundation in the evidence, based on
legally erroneous interpretations of statutes or regulations, or based on
unexplained departures from regulations or established policies.”               Id.
“[M]otions to reopen deportation proceedings are disfavored, and the moving
party bears a heavy burden.” Altamirano-Lopez v. Gonzales, 435 F.3d 547, 549
(5th Cir. 2006) (internal citation and quotation marks omitted).
      Doux-Bahi attached several documents to her motion to reopen, which
she avers constitute “new evidence” that she will be targeted, harmed, and
mistreated in the Ivory Coast based upon her status as a member of the Bete



                                        2
    Case: 15-60150     Document: 00513555341      Page: 3    Date Filed: 06/20/2016


                                  No. 15-60150

tribe. However, several of the publicly available articles and reports that she
attaches to her motion predate the evidentiary hearing and, thus, cannot
constitute evidence that “was not available and could not have been discovered
or presented at the former hearing.” § 1003.2(c)(1). Further, the publicly
available documents attached to her motion that postdate the IJ’s decision do
not contain any new information or evidence concerning the mistreatment of
members of the Bete tribe that was not otherwise presented to and considered
by the IJ. Rather, the evidence Doux-Bahi submitted in support of her motion
merely demonstrated that conditions in the Ivory Coast have not changed since
the time of her evidentiary hearing in 2012. As such, Doux-Bahi failed to
establish that the BIA abused its discretion in denying her motion to reopen.
      As to Doux-Bahi’s motion for reconsideration, although Doux-Bahi’s brief
on appeal briefly mentions the statute governing motions to reconsider,
§ 1229(c)(6), and summarily states that the BIA erred in concluding that her
“motion to reconsider did not identify any error of law or fact in its decision,”
Doux-Bahi does not then address the BIA’s reasons for its denial or identify
any error of law or fact or anything that the BIA overlooked in its decision.
Although this court generally construes pro se pleadings liberally, this court
requires “that arguments must be briefed to be preserved.” Yohey v. Collins,
985 F.2d 222, 225 (5th Cir. 1993 (citation and internal quotation marks
omitted). Because Doux-Bahi fails to address the BIA’s reasons for denying
her motion to reconsider, she has waived and abandoned any such challenge to
the BIA’s denial. See Calderon-Ontiverso v. INS, 809 F.2d 1050, 1052 (5th Cir.
1986) (holding that “[b]y failing to brief . . . issues, [petitioner] has waived our
consideration of them”).
      For the foregoing reasons, Doux-Bahi’s petition for review of the BIA’s
decision is DENIED.



                                         3